Citation Nr: 1120315	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder classified as laminectomy with degenerative joint disease (DJD) and right lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to December 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of January 2008 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Salt Lake City, Utah, which granted service connection for the lumbar spine disorder and assigned an initial 10 percent rating.  The case has since been transferred to the RO in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbar spine disorder is more severe than currently evaluated.  He alleges that the symptoms now make it difficult for him to drive or to sit at work.  He also alleges worsening radicular symptoms in his right leg.  

The Board finds that it is necessary to remand this matter to obtain evidence and evaluation to ascertain the current level of disability attributable to the lumbar spine.  The most recent examination of this condition was done in June 2009.  Since that examination, private treatment records from September 2009 to October 2009 show that the Veteran underwent surgery in October 2009 to remove a recurrent lumbar disc hernation at L4-5 on the right side.  As such, in order to comply with the duty to assist, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The claim should be remanded for a new examination to assess the nature and severity of the service-connected back disorder subsequent to his surgery.

In addition, there is enclosed what appears to be a CD-rom from Norton Hospital created on November 10, 2009.  It is not clear if any of the records have been printed out from this CD.  Although some private records from September 2009 to October 2009 are associated with the claims folder, there is no indication that these were printed from this CD-rom.  On remand, the RO must ensure that the records from the CD-rom are printed out and associated with the claims folder.  

Finally, the Veteran should be provided another opportunity to apprise VA as to any treatment he may currently be receiving for his service connected lumbar spine condition and any complications.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment he has had for his spine disorder and any associated complications since 2009, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  The RO should ensure that hard copies of the records on the CD-rom from Norton Hospital created on November 10, 2009 are printed out and associated with the claims folder.  If there exist any other CD-roms pertaining to this case, the RO should also ensure that hard copies of records from such are printed out and associated with the claims folder.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner. The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability, to include the nerve or nerves of the right lower extremity which is shown to be an associated radiculopathy.  

Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate AMIE criteria.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


